NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses the request for reexamination of broadening reissue U.S. Application No. 17/138,339 (“instant application”).  Examiners find the actual filing date of the instant application is December 30, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 9,216,737, (“‘737 Patent”) issued December 22, 2015.
The ‘737 Patent was filed on Dec. 15, 2014 as U.S. Application No. 14/570,321 (“321 Application”), titled “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING KEY BEHAVIORS BY VEHICLES”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘737 Patent.
4.	Examiners find U.S. Application No. 15/847,064, now abandoned, is a reissue of the ‘737 Patent and parent reissue U.S. Application No. 15/847,390, now abandoned, is a reissue of the ‘737 Patent.
	U.S. Application No. 15/847,064 (“’064 Application”) filed December 19, 2017 was abandoned after Patent Board Decision (Appeal 2020-005723) mailed November 4, 2020.
	U.S. Application No. 15/847,390 (“’390 Application”) filed December 19, 2017, was abandoned after Patent Board Decision (Appeal No. 2020-005727) mailed November 4, 2020.
5.	The ‘737 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed May 12, 2022 ("MAY 2022 CLAIM AMENDMENTS"), claims 1-20 are cancelled and claims 21-42 are added.
6.	Claims 21-42 are pending and examined and are grouped as follows:
claims 21-31; and
claims 32-42.
Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/446,518 filed Apr. 13, 2012.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the instant application claims domestic priority to U.S. App. No. 13/446,518, the presumed effective U.S. filing date of the instant application is Apr. 13, 2012.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed May 12, 2022
--Rejections Under 35 U.S.C. §112(a)--
11.	As to claims 21-31, the MAY 2022 CLAIM AMENDMENTS have overcome this rejection because the broadest reasonable interpretation of the claim amendment (i.e., the amendment of the limitation “wherein the one or more computing devices select a driving style for the control strategy upon a determination of whether the vehicle is transporting cargo” to “wherein when the vehicle is transporting cargo, applying a driving style for the control strategy according to one or more different thresholds than when the vehicle is transporting a passenger”) is a human being (and not a computer) setting the aggressiveness setting, e.g., via a dial, based on the human being’s assessment of whether the vehicle is transporting cargo or a passenger.
	In other words, it is clear from the MAY 2022 CLAIM AMENDMENTS that a human being (not a computer) changes the aggressiveness setting and a human being (not a computer) determines whether the vehicle is transporting cargo or a passenger. As such, the §112 rejection is withdrawn because the ‘737 Patent describes a person (not a computer) setting the aggressiveness setting, e.g., via a dial, based on the human being’s assessment of whether the vehicle is transporting cargo or a passenger.
12.	As to claims 32-42, the §112(a) rejections are maintained with a slight modification necessitated by MAY 20200 CLAIM AMENDMENTS.
	Applicant argues the following in response to the rejection based on the finding that the limitation “determining, by one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” is not described in the ‘737 Patent in such a way as to indicate possession, as of the original filing date, of the method of claim 32.
	Specifically, Applicant asserts col.9:56-69, the Abstract, col.1:53-65, and col.2:38-49 indicates possession of the limitation as of the original filing date (see Remarks 15-17).
	As to col.9:56-69, Applicant states the following (see Remarks 15).

    PNG
    media_image1.png
    145
    881
    media_image1.png
    Greyscale

	Col. 9:51-69 of the ‘737 Patent is reproduced below with emphasis by the Examiner.

    PNG
    media_image2.png
    305
    434
    media_image2.png
    Greyscale

Examiners find col.9:51-69 describes a driver relinquishing some level of control to the autonomous driving computer by, e.g., pressing a button or manipulating a lever. And, rather than taking control immediately, the computer scans the surroundings and determines whether there are any obstacles or objects in the vicinity that may prohibit/reduce the ability of the vehicle to avoid a collision. In contrast, the limitation “determining, by one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” requires the computer (not the driver) to determine whether the vehicle cannot operate in the fully autonomous mode but col.9:51-69 clearly describes the driver (not the computer) deciding to relinquish control to the autonomous driving computer. Moreover, col.9:51-69 describes the computer determining whether to take control based on the presences of obstacles or objects, which are not the claimed “actions of interest” (e.g., a lane change; see col.9:24-26 reproduced below). In other words, Examiners find the described obstacles or objects do not support the claimed “action of interest” because obstacles/objects are nouns, not verbs (i.e., not ‘actions’).

    PNG
    media_image3.png
    78
    438
    media_image3.png
    Greyscale

	As to the alleged support in the Abstract, Applicant asserts the following (see Remarks 15, underlining added by Examiners).

    PNG
    media_image4.png
    212
    824
    media_image4.png
    Greyscale

While the Abstract describes an autonomous vehicle determining when nearby vehicles have performed an action of interest, absent is a description of a determination, by one or more computing devices, that the vehicle cannot operate in a fully autonomous mode. Moreover, the Abstract does not describe one or more computing devices, determining that the vehicle cannot operate in a fully autonomous mode “based on the identified one or more actions of interest.”
	As to the alleged support in col.1:53-65, Applicant asserts the following (see Remarks 15, underlining added by Examiners).

    PNG
    media_image5.png
    256
    833
    media_image5.png
    Greyscale

While col.1:53-65 describes the autonomously controlled vehicle altering its control strategy based on the occurrence of the action of interest, absent is a description of a determination, by one or more computing devices, that the vehicle cannot operate in a fully autonomous mode. In other words, changing a control strategy (e.g., deceleration or changing vehicle position) is not a change from a fully autonomous mode to a partially autonomous mode.
	As to the alleged support in col.2:38-49, Applicant asserts the following (see Remarks 16).

    PNG
    media_image6.png
    233
    831
    media_image6.png
    Greyscale

While col.2:38-49 describes the autonomous vehicle reacting to behavior of nearby objects that decreases the likelihood of an accident and increases the efficiency of travel, absent is a description of a determination, by one or more computing devices, that the vehicle cannot operate in a fully autonomous mode. In other words, reacting to the behavior of nearby objects is not a determination that the vehicle cannot operate in a fully autonomous mode.
	For the above reasons, Examiners maintain the ‘737 Patent does not describe the limitation “determining, by one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” in such a way as to indicate possession, as of the original filing date, of the method of claim 32.
13.	As to claims 38-39, Applicant argues that these claims do not require the vehicle’s computing system to determine that the vehicle is an emergency or stuck situation (see Remarks 16-17). Examiners agree. Thus, this aspect of the §112(a) rejection of claims 38-39 is withdrawn.
--Original Patent Requirement--
14.	The MAY 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn.
--§251 New Matter Rejections--
15.	As to claims 21-31, the MAY 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn.
16.	As to claims 32-42, rejections are maintained with a slight modification necessitated by MAY 2022 CLAIM AMENDMENTS.
--§103 Rejections--
17.	As to independent claim 21, Applicant argues Ernest does not disclose or make obvious “determining, by the one or more computing devices, that the object has performed a behavior of interest identified in behavior data stored in memory of the vehicle, the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy” or “based on the determination altering the control strategy” (see Remarks 21).
Specifically, Applicant argues Examiners finding that this limitation is disclosed at col.9:1-12 of Ernest is misapplied (see Remarks 21). Examiners found the feedback system (#600) can autonomously drive the vehicle and the feedback system (#600) identifies lane changes/merges in front and behind the vehicle (see Non-Final Action at 26). Applicant submits that the cited portion of Ernst does not disclose these features as claimed (see excerpted Remarks at 21, which is reproduced below with underlining added by Examiners).

    PNG
    media_image7.png
    294
    845
    media_image7.png
    Greyscale

	Applicant’s argument is not persuasive because Examiners maintain Ernest discloses “determining, by the one or more computing devices, that the object has performed a behavior of interest identified in behavior data stored in memory of the vehicle, the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy” and “based on the determination altering the control strategy” because Ernest discloses the feedback system (#600) can autonomously drive the vehicle and the feedback system (#600) identifies lane changes/merges in front and behind the vehicle at col.9:1-12, as shown by the underlined portion of the excerpted remarks above.
Moreover, Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses identifying the first object has performed an behavior of interest (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) based on behavior stored in memory of the vehicle because Ernest’s described action of interest is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information of the tracked object. Thus, as addressed in the rejection, Examiners maintain Ernest’s disclosure of the identified object/vehicle is stationary, overtaking, receding, or approaching reads on the claimed “behavior of interest” (see col.12:56-57).
In addition, Ernest teaches object tracking heuristics to support autonomous driving of a vehicle (see col.13:15-col.14:4). Ernest teaches using tracked vehicle locations to determine lanes on the road and finely predict the host vehicle’s path (see col.13:30-32). Specifically, Ernest teaches estimating the path of the host vehicle (#102) by tracking vehicles (#104) in the forward field of view, either individually or in groups, and using the position and trajectory of these tracked vehicles (#104) to determine the path of the host vehicle (#102) (see col.13:59-63). Further, Ernest discloses storing the data on the tracked vehicles because Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822) (see col.28:14-17).
Thus, Examiners maintain Ernest discloses “the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy” and “based on the determination altering the control strategy” because Ernest teaches using position and trajectory of the tracked vehicles (#104) to determine the path of the host vehicle (#102) where the object tracking heuristics identify the tracked vehicle as stationary, overtaking, receding, or approaching (see col.12:56-57).
--claim 22--
As to dependent claim 22, Applicant argues Ernest does not disclose or make obvious “wherein the driving style is selected according to a type of the cargo” (see Remarks 26-27). Specifically, Applicant asserts Ernest makes no mention of cargo ‘dangerous’ or otherwise and fails to teach or suggest that such level would require a high level of alertness (see id.).
Applicant argues Ernest at col.8:44-46 mentions that a feedback system could automatically initiate braking (see id.). In addition, Applicant argues Ernest at col.58:21-37 provides a function “CALCULATEBRAKINGLEVEL(),” which Applicant asserts is best understood as a teaching for real time braking during actual driving of the vehicle (see id.). Applicant alleges Ernest at col.8:44-46 and col.58:21-37 is irrelevant to the claimed “the driving style is selected according to a type of the cargo” (see Remarks 43).
Although Ernest does not specifically disclose “wherein the driving style is selected according to a type of the cargo,” Ernest teaches adjusting braking level preferences/alertness as a function of things such as braking capacity/maneuverability (col.10:24-42). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle cargo type because a dangerous cargo type would require a higher level of alertness and a specific braking level preference and Ernst teaches modifying braking level/alertness preferences.
--claim 23-- 
As to claim 23, Applicant argues Ernest does not disclose “the method of claim 21, wherein the driving style is further selected according to a distance between the first location and the second location.” Specifically, Applicant argues the rejection is flawed for the simple reason that the rejection fails to explain the interpretation of “headway distance” (See Remarks 27).
This argument is not persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, the argument is directed to “headway distance,” which is not discussed in the rejection. The rejection references Ernest at col.9:50-57 and the arguments traverse Ernest at col.58:60-63, which is not the portion of Ernest relied upon in the rejection.
--claims 30-31--
Claim 30 claims “the method of claim 29, wherein, when it is determined that there are one or more obstacles or objects external to the vehicle that prohibit or reduce the ability of the vehicle to avoid a collision, the method further includes entering into a partial autonomous mode.”
Claim 31 claims “the method of claim 30, further comprising transitioning from the partial autonomous mode to autonomously navigating the vehicle in a full autonomous mode.”
Applicant argues nothing in Ernest col.15:26-39 discloses the features recited in claims 30-31 (see Remarks 28).
This argument is not persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, Applicant merely states nothing in Ernest col.15:26-39 discloses the features of the claims without pointing out the claim language avoids the disclosure at col.15:26-39, which Examiners maintain makes obvious the claim limitations of claims 30-31.

Claim Rejections - 35 USC § 112
18.	Claims 32-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 32, the limitation “determining, by the one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” is not described, in combination with the other limitations (i.e., “autonomously navigating,” “filtering,” and “altering”), in such a way as to indicate possession, as of the original filing date, of the method of claim 32.
Applicant asserts col.9:56-69, the Abstract, col.1:53-65, and col.2:38-49 indicates possession of the limitation as of the original filing date (see Remarks 15-17). Examiners find these citations do not support possession for the reasons provided in the ‘response to the remarks’ section above.
As to claims 33-42, these claims are rejected because of their dependency on base claim 32.

19.	Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image8.png
    191
    448
    media_image8.png
    Greyscale
	As to claim 21, the limitation “wherein when the vehicle is transporting cargo, applying a driving style for the control strategy according to one or more different thresholds than when the vehicle is transporting a passenger” is indefinite. Specifically, it is unclear whether the driving style is applied according to one or more different thresholds or alternatively, whether the control strategy is applied according to one or different thresholds. For purposes of applying the prior art, this limitation is interpreted according to col.10:18-50, which is reproduced below.

    PNG
    media_image9.png
    418
    443
    media_image9.png
    Greyscale





As to claims 22-31, these claims are rejected because of their dependency on base claim 32.
Claim 32 recites the limitation "the one or more processors" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, “the one or more processors” will be interpreted as “the one or more computing devices.”
As to claims 33-42, these claims are rejected because of their dependency on base claim 32.

Claim Rejections - 35 USC § 251 (New Matter)
20.	Claims 32-42 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows.
As to claim 32, the limitation “determining, by the one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” and “upon determining by the one or more computing devices that the vehicle cannot currently operate in the fully autonomous mode, the one or more computing devices altering the control strategy” is new matter.
As to claims 33-37 and 42, these claims are rejected because of their dependency on base claim 32.

35 U.S.C. 103 Rejections
21.	Claims 21-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
	

--Claim 21--
As to the limitation “autonomously navigating, by one or more computing devices, a vehicle along a path between a first location and a second location in accordance with a control strategy” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) can autonomously drive the vehicle.

    PNG
    media_image10.png
    258
    447
    media_image10.png
    Greyscale

As to the limitation “detecting a presence of an object along the path,” this limitation is disclosed at col.9:1-12 because the system (#100) perceives threats via the forward-looking sensor to assign potential threats used to autonomously drive the vehicle.
As to the limitation “determining, by one or more computing devices, that the object has performed a behavior of interest identified in behavior data stored in memory of the vehicle, the behavior data identifying one or more potential actions of the object that are to result in a change in the control strategy,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle (i.e., a perceived threat).
As to the limitation “based on the determination, altering the control strategy by one or more computing devices to change at least one of a position, heading, and speed of the vehicle while the vehicle is travelling along the path,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle. 
However, Ernst does not specifically disclose “wherein when the vehicle is transporting cargo, applying a driving style for the control strategy according to one or more different thresholds than when the vehicle is transporting a passenger.” Ernst teaches an internal sensor system that includes performance data related to the vehicle such as braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc. (see col.10:24-36). In addition, Ernest teaches user-based attributes including braking level preferences, experience with a particular vehicle, and any other attribute relating to the user that is potentially of interest to the analysis of subsystem (#500) and the feedback system (#600) (see col.10:37-41). Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the driver to adjust a braking level preference (i.e., “driving style for the control strategy according to one or different level thresholds”) based on whether the vehicle is carrying cargo or passengers because the cargo may be heavier than passengers or alternatively, because human beings are more precious than cargo.
In other words, it would have been obvious to one of ordinary skill in the art to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle weight (i.e., a determination that the vehicle is carrying cargo) or as a function of the preciousness of the cargo (i.e., passengers) because Ernst teaches adjusting braking level preferences as a function of things such as braking capacity/maneuverability.
--Claim 22--
Ernest does not specifically disclose “wherein the driving style is selected according to a type of the cargo.” Ernst teaches adjusting braking level preferences/alertness as a function of things such as braking capacity/maneuverability (col.10:24-42). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style (e.g., braking level preferences, alertness, etc.) as a function of the vehicle cargo type because a dangerous cargo type would require a higher level of alertness and a specific braking level preference and Ernst teaches modifying braking level/alertness preferences.
--Claim 23--
Ernest does not specifically disclose “wherein the driving style is further selected according to a distance between the first location and the second location.” However, Ernst teaches using predefined modes of vehicle operation such as maintaining the headway between two vehicles (i.e., ‘headway maintenance’) or maintaining a speed while traveling between a first location and a second location (i.e., ‘speed maintenance’) in the determination of the tradeoff dynamic between nuisance alarms and threat sensitivity (see col.9:50-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to select a driving style (i.e., threat sensitivity) as function of Ernest’s taught predefined mode maintaining headway/speed in Ernest’s collision avoidance system because threat sensitivity would affect the reaction time constraints of the avoidance system.
--Claims 24-26--
Ernst teaches the other object is another vehicle because the object classifier module (#506) identifies the object as a vehicle or a non-vehicle (col.12:53-67) but Ernst does not specifically disclose “wherein the object is another pedestrian or bicycle.” However, Ernst teaches object tracking information is sent to an object classifier module (#506) that classify objects as vehicle, non-vehicle, large or small (col.12:53-67). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernst to classify the object as a pedestrian or bicycle based on transmitted object tracking information identifying the object as a ‘small non-vehicle,’ i.e., the pedestrian/bicycle.
--Claim 29--
The limitation “further comprising, prior to autonomously navigating determining whether there are any obstacles or objects external to the vehicle that prohibit or reduce an ability of the vehicle to avoid a collision” is disclosed by Ernst because the driving warning decision heuristic is a function of the environmental conditions (figure 6, #706) and roadway characteristics (#708).
--Claims 30-31--
The limitation “wherein, when it is determined that there are one or more obstacles or objects external to the vehicle that prohibit or reduce the ability of the vehicle to avoid a collision, the method further includes entering into a partial autonomous mode, further comprising transitioning from the partial autonomous mode to autonomously navigating the vehicle in a full autonomous mode” is disclosed at Ernst figure 6 because the driving warning decision heuristic is a function of the environmental conditions (#706) and roadway characteristics (#708) and the driver response (#724) is partially autonomous. In addition, Ernst teaches the user response (#724) leads to different dynamics and kinematic information (#726), thus causing the loop to repeat itself (see col.15:34-37).

19.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006) in view of Breed (US 7,979,173 published Jul. 12, 2011).
	As to claim 27, Ernst does not specifically disclose “further comprising transmitting data from the vehicle to a different vehicle.” Breed teaches a method for semi-autonomous or autonomous vehicle travel that provides a travel management system which monitors the location of vehicles in a travel lane and the location of the travel lane (see col.2:38-47). Breed teaches establishing and maintaining communications between the vehicles with the movement of the vehicles being coordinated to enable a minimal distance between adjacent vehicles in the dedicate travel lanes (see col.2:48-51). Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to transmit data from a vehicle to a different vehicle, in an autonomous driving system, to maintain a minimum distance between adjacent vehicles thereby reducing the chance of a between the vehicles.
	As to claim 28, the combination of Ernest in view of Breed discloses “wherein the data includes information describing the vehicle or an environment through which the vehicle is traveling” because both Ernest and Breed’s methods include data describing the lane in which the vehicle is travelling, which reads on the claimed “information environment through which the vehicle is traveling.” (see Ernest col.2:64 and Breed col.2:38-47).

Allowable Subject Matter
22.	If the §112 rejections are overcome, then claims 32-42 would be in condition for allowance because the prior art does not disclose or make obvious “determining, by the one or more computing devices, whether the vehicle cannot currently operate in a fully autonomous mode based on the identified one or more actions of interest” and “upon determining by the one or more computing devices that the vehicle cannot currently operate in the fully autonomous mode, the one or more computing devices altering the control strategy wherein altering the control strategy includes either (i) changing from the fully autonomous mode to a partial autonomous mode, or (ii) ceding control of the vehicle to a remote operator” in combination with the other limitations of the claims.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992